Boynton, C. J.
Iconcurinthe reversal of the judgment of the district court, solely on the ground that when the teacher presents to the township clerk the certificates and reports named in the last clause of section 53 of the act of May 1, 1873, for the reorganization and maintenance of common schools, it is the duty of the clerk to draw an order on the township treasury for the amount due the teacher for his services. He cannot go back of the certificate of the local directors, and inquire into the validity of the contract under which the serv*434ices were performed. That a contract between a teacher and local directors, by which the former agrees, as a part consideration of his employment, to exclude from the school pupils that have the right to attend the 'school, is illegal, and consequently void, I entertain no doubt. But where the same has been so far executed, as to leave nothing to be done save the mere ministerial act of drawing an order for the amount certified to be due the teacher, it seems to me to be entirely beyond the power of the township clerk to prevent payment of the services, by withholding the order.